Fourth Court of Appeals
                                   San Antonio, Texas
                                           October 4, 2022

                                         No. 04-21-00416-CV

                                     Kimi-Lyn MURRAY,
                                          Appellant

                                                 v.

                                         Phillip MURRAY,
                                               Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-19449
                          Honorable Monique Diaz, Judge Presiding


                                           ORDER

       On October 1, 2022, appellee filed an unopposed Motion for Leave to File Amended
Brief. After consideration, we grant the motion.

Entered this 4th day of October, 2022.
                                                                  PER CURIAM



ATTESTED TO: _________________________
                MICHAEL A. CRUZ,
                Clerk of Court